COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00208-CR


CHARLIE RAY ADAMSON                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1403914D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Charlie Ray Adamson attempts to appeal from his state jail

felony conviction and his sentence of two years’ confinement in prison. Because

Appellant waived all rights of appeal in exchange for his two-year sentence, we

dismiss this appeal.



      1
          See Tex. R. App. P. 47.4.
      Appellant pled guilty to state jail felony theft and true to the sentencing

enhancement allegation raising his punishment level to that for a third-degree

felony, and the trial court placed him on deferred adjudication community

supervision. See Tex. Penal Code Ann. § 12.34 (West 2011) (providing range of

punishment for third-degree felonies), §§ 12.35(c)(2) (allowing Appellant’s prior

felony conviction of aggravated robbery with a deadly weapon finding to enhance

his punishment), 31.03(a)–(b) (defining theft) (West Supp. 2016); Act of May 29,

2011, 82nd Leg., R.S., ch. 1234, § 21, 2011 Tex. Gen. Laws 3301,

3310 (providing the theft value ladder applicable to Appellant) (amended 2015)

(current version at Tex. Penal Code Ann. § 31.03(e)(4)(A) (West Supp. 2016)).

About a year and a half later, the State filed a petition to proceed to adjudication.

      Appellant agreed to plead true to the allegations in the petition in exchange

for an agreed sentence of two years’ confinement, the minimum term of

confinement for a third-degree felony. See Tex. Penal Code Ann. § 12.34(a). He

also signed a judicial confession and a waiver of “any and all rights of appeal,”

which both appear in his written plea admonishments. The trial court followed

the agreement, convicted Appellant of theft, and sentenced him to two years’

confinement. Appellant filed a timely notice of appeal.

      The trial court’s certification of appeal provides that this “is a plea-bargain

case, and the defendant has NO right of appeal.” On July 28, 2017, we notified

Appellant that absent a response showing grounds for continuing the appeal, we

could dismiss it based on his waiver of appeal included in the written plea


                                          2
admonishments.2 See Ex parte Broadway, 301 S.W.3d 694, 697 (Tex. Crim.

App. 2009). We have received no response.3 Accordingly, based on Appellant’s

waiver of appeal, we dismiss this appeal.



                                                    PER CURIAM

PANEL: PITTMAN, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 28, 2017




      2
        While this is a plea-bargained case, it is not a plea-bargained case under
rule 25.2 of the Texas Rules of Appellate Procedure because the plea at issue is
a plea of true, not a plea of guilty. See Tex. R. App. P. 25.2(a)(2). Even if the
trial court had correctly selected waiver on its certification of appeal, the result
would be the same—Appellant cannot appeal. See Tex. R. App. P. 25.2(d), (f);
Denson v. State, No. 02-14-00492-CR, 2015 WL 294110, at *1 & n.3 (Tex.
App.—Fort Worth Jan. 22, 2015, no pet.) (mem. op., not designated for
publication).
      3
       In response to an earlier letter from this court, Appellant filed a motion for
extension of time to file his brief. We dismiss that motion as moot.



                                         3